Per Curiam.
This is a rule to show cause why a writ of certiorari should not issue to review the finding and judgment of the board of adjustment of the city of Linden.
We conclude that a writ should be denied and the rule to show cause discharged. For this there are several reasons.
1. That the attorney for the applicant is not a counselor-at-law, and, therefore, not entitled to prosecute this rule. Moore v. Bradley Beach, 81 N. J. L. 395.
2. The applicant is in laches in applying for the writ.
This is so if his contention is correct that service of notice of appeal upon the secretary of the board on September 11th, 1921, was proper, or whether the respondents’ contention is correct that the appeal was instituted when the hoard undertook to receive it on September 22d, 1921.
3. That the applicant for the writ had no notice of the finding of the hoard of adjustment.
Whether or not such notice was in exact accord with the requirements of the statute need not for present purposes be *472considered. Applicant’s brother, who is conceded to have been his agent in the matter, was present when the' board announced its finding, and such notice to the agent was notice to the applicant.